Citation Nr: 0031815	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to an initial rating in excess of 10 percent 
for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 22, 1997, to 
October 30, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, granting service 
connection for a dysthymic disorder and assigning a 10 
percent schedular evaluation therefor.  As well, entitlement 
of the veteran to service connection for tinea versicolor was 
denied by the RO in its rating decision of April 1999.

The issue of the veteran's entitlement to service connection 
for tinea versicolor is addressed in the REMAND portion of 
the instant document.


FINDING OF FACT

From November 1, 1998, to the present, the veteran's service-
connected dysthymic disorder is shown to have been productive 
of a disability picture more nearly approximating 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss, but 
none greater.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but none greater, for a dysthymic disorder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the veteran by means of a notice 
of disagreement filed in May 1999 challenged the disability 
rating initially assigned by the RO for his dysthymic 
disorder in April 1999.  As such, there is presented an 
"original claim" as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  It is apparent that the 
RO has not developed this matter in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claim presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Under the circumstances 
of this case, including the favorable disposition herein 
reached, it is not shown that consideration of the merits of 
the claim presented pursuant to Fenderson would result in any 
prejudice to the veteran.

A Bernard analysis is likewise in order regarding the recent 
change in law pertaining to the VA's duty-to-assist 
obligation, the provisions of which were not in effect at the 
time the RO adjudicated the claim at issue.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100-5126).  In 
this regard, the Board finds that all relevant facts with 
respect to the matter at issue have been properly developed, 
and that all evidence necessary for an equitable resolution 
of this issue has been obtained by the RO.  The veteran does 
not cite any lay or medical evidence from any public or 
private source that is absent, nor does he argue that the VA 
psychiatric examination afforded him as part of the claim 
development undertaken by the RO was in any way deficient.  
Moreover, the findings from the VA examination in March 1999 
are found to be sufficient to warrant their consideration in 
the context of this appeal.  In all, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  No prejudice to the veteran is thus 
found by proceeding to a merits-based adjudication of the 
claim presented.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to rating psychiatric 
disabilities, in effect on and after November 7, 1996, are 
found in 38 C.F.R. § 4.130 and are set forth in pertinent 
part, as follows:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.........100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...........70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...........50

Occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)............30 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication............10

38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).

Service connection for a dysthymic disorder was established 
by the RO in its rating decision of April 1999, at which time 
a 10 percent rating was assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  Such rating was based on service 
medical records and the report of a VA psychiatric 
examination conducted in March 1999.  

In pertinent part, service medical records identify a period 
of psychological evaluation during June 1998 due to the 
veteran's complaints of depression, as well as suicidal and 
homicidal thoughts.  Later in June 1998, treatment was 
received due to the veteran's ingestion of 20 sleeping pills 
and one-half a bottle of whiskey.  Psychological testing 
followed, findings from which led to entry of diagnostic 
impressions of an adjustment disorder with depressed mood, 
alcohol abuse, and a personality disorder not otherwise 
specified with avoidant and depressive traits.  Further 
evaluation disclosed the presence of the veteran's 
unhappiness, poor concentration and appetite, and 
interpersonal difficulties manifested by an avoidance of 
interpersonal contact because of fears of criticism or 
rejection.  

When examined by VA in March 1999, the veteran reported the 
presence of in-service depression, as manifested by a lack of 
caring, lack of energy, sleep difficulties, decreased 
appetite with a 14-pound weight loss, sadness, 
argumentativeness, and worry.  Since leaving service, no 
psychiatric treatment was noted to have been sought and he 
indicated that he was not taking any psychotropic medication.  
It was noted that, since December 1998, he had been working 
on a full-time basis as a security guard in a shopping 
center.  

Following his discharge from service, the veteran reported 
having lost old friends, as well as girlfriends, due to being 
belligerent and argumentative.  Also described were periods 
of becoming almost inert, during which he has no inclination 
to even get out of bed.  At other times, he indicated that he 
would go for several days with very little sleep and, while 
he did not become so depressed that he became suicidal, he 
nevertheless was very dysphoric.  He denied having periods of 
elation, impulsive action, or hallucinations, although he 
described periods in which he sees spots before his eyes.  
Regarding his current living situation, he noted that he was 
living with two other roommates and that he was getting along 
well with them.

Mental status evaluation showed that the veteran had rapid, 
clipped speech and that he interacted in a rather tense, 
formal, and overly deferential manner.  When he came into the 
interview room, he moved his chair so that it was as close to 
the back wall and as far away from the examiner as possible.  
He was oriented to time, place, and person, and he showed no 
evidence of a psychotic process.  The diagnosis was of a 
dysthymic disorder of mild to moderate severity.  It was 
further noted that the veteran may be inclined to minimize 
his symptoms, especially those of hypomanic behavior.  There 
was some evidence, most notably from his manner of 
presentation, that suggested hypomanic behavior may be a 
problem; however, there was found to be insufficient evidence 
to support a diagnosis of cyclothymia or bipolar disorder.  
The assigned score on the Global Assessment of Functioning 
(GAF) Scale was 60.

The evidence presented in this case, while not clearly 
indicating a degree of impairment warranting the assignment 
of the next higher schedular evaluation, does identify a 
disability picture more closely approximating the criteria 
for the assignment of a 30 percent rating for the veteran's 
dysthymic disorder throughout the period from November 1998 
to the present.  Employment as a security guard on a full-
time basis, without reported difficulty, from December 1998 
to March 1999 is indicated, as is the absence of any post-
service treatment for dysthymia or other psychiatric 
difficulty.  Such facts would tend to militate against the 
assignment of more than a 10 percent rating.  The veteran's 
reported symptoms and the identified clinical findings, 
inclusive of a depressed mood and sleep difficulties, do, 
however, denote a level of severity in excess of that 
contemplated by the currently assigned 10 percent evaluation.  
As well, there is an indication from the VA examiner in March 
1999 that the veteran may have a tendency to minimize his 
symptoms.  The extent of the veteran's disability was in 
March 1999 noted to range from mild to moderate, but 
particular significance is attached to the GAF scale score of 
60 assigned by the examining psychologist at that time.  Such 
score signifies moderate symptoms or moderate difficulty in 
social, occupational, or school functioning according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), and, thus, 
persuades the undersigned that the degree of resulting 
impairment is more toward the moderate level.  That being the 
case, assignment of a 30 percent rating, but none greater, is 
found to be in order.  

The record does not identify reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, such as would warrant a 50 percent rating 
under DC 9433.  Similarly, deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood are not demonstrated to result in occupational of social 
impairment warranting assignment of a 70 percent rating.  In 
this regard, symptoms, such as suicidal ideations, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the veteran's 
ability to function in an independent, appropriate, and 
effective manner are lacking, and impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships, are not 
shown.  By the same token, evidence demonstrating total 
social and industrial impairment, as would be required for a 
100 percent rating under DC 9433, is similarly lacking.

There likewise is absent from the record evidence indicating 
a fluctuating level of severity of the veteran's dysthymia 
from November 1998 to the present, such as might warrant the 
assignment of staged ratings under Fenderson, supra.  As 
well, in Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court 
of Appeals for Veterans Claims held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In this appeal, the RO has not addressed the 
question of the veteran's entitlement to an extraschedular 
evaluation of increased disability due to a dysthymic 
disorder, and the veteran does not otherwise advance specific 
contentions as to such entitlement.  In the absence of a 
showing that the disability in question has resulted in a 
marked interference with employment or necessitated frequent 
periods of hospitalization, no basis is noted for a referral 
to the RO for those procedural actions outlined by 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, entitlement to a 30 percent rating, 
but none greater, for a dysthymic disorder is established.


ORDER

A 30 percent rating, but none greater, is assigned for the 
veteran's dysthymic disorder, subject to those provisions 
governing the payment of monetary benefits. 


REMAND

Regarding the issue of the veteran's entitlement to service 
connection for tinea versicolor, further development actions 
are found to be in order.  The veteran's representative 
raises the issue of secondary service connection for the skin 
disability.  The RO has not considered service connection on 
this theory.  In addition, the representative takes issue 
with the RO's determination that the veteran's tinea 
versicolor existed prior to his period of military service, 
arguing that such is a medical determination that to date has 
not been addressed.  The undersigned's review of the report 
of an enlistment medical examination in October 1996 shows 
that the veteran's skin was found to be clinically normal, 
based on the entry in Item 40 of that report, although in 
Item 73, entitled Notes (Continued) and Significant or 
Interval History, there is a notation of "rash on chest-not 
symptomatic."  As there is conflicting data as to the 
presence of a skin abnormality at service entrance, and 
inasmuch as the record is unclear as to whether the rash on 
the chest, if shown on the entrance examination in October 
1996, was in fact tinea versicolor, further medical input is 
deemed to be advisable, prior to any determination as to the 
applicability of the presumption of soundness and its 
rebuttal, if any, and ultimately as to the veteran's 
entitlement to service connection for the disorder in 
question.  

Although the veteran has been examined previously for VA 
purposes, it is stressed that his attendance at another 
examination is necessary to ensure adequate evidence is 
obtained to determine whether service connection is warranted 
for tinea versicolor.  His attention is directed to the 
following:

(a)  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    
(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Additionally, during the pendency of this appeal there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran-appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Based on the foregoing, this portion of the appeal is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied with regard to the 
issue of direct and secondary service 
connection for tinea versicolor.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician who specializes in the 
diagnosis and treatment of dermatological 
disorders for the purpose of determining 
the relationship of the veteran's 
currently diagnosed tinea versicolor to 
his period of military service.  The 
entirety of the veteran's claims folder 
must be made available to the examiner 
for review prior to any evaluation of the 
veteran.

Such evaluation must encompass a detailed 
review of the veteran's dermatological 
history and his current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the full extent of all skin-
related disability present.  All 
applicable diagnoses must be fully set 
forth.

In addition, the examiner is asked to 
render a professional opinion and furnish 
a full supporting rationale as to each of 
the following:

(a)  Is any skin disorder of 
the veteran shown on his 
enlistment medical examination 
undertaken on October 24, 1996, 
and is that showing by means of 
clinical finding or solely on 
the basis of medical history?  
How do you interpret the 
conflicting entries in Items 40 
and 73 contained within the 
examination report of October 
24, 1996?

(b)  Is tinea versicolor shown 
to be present at the time of 
the veteran's entrance medical 
examination on October 24, 
1996, and on what basis?  If 
the response is in the 
affirmative, is it at least as 
likely as not that the 
veteran's tinea versicolor 
identified in service underwent 
an increase in severity during 
his period of military service.  
If so, is it indisputable that 
any increase was beyond that 
expected of its normal 
progression?  In responding to 
the questions, the examiner 
should utilize the standard of 
proof set forth in the 
italicized language.

In the event that it is 
determined that tinea 
versicolor was not present at 
the time of the veteran's 
October 1996 examination, is it 
at least as likely as not that 
the tinea versicolor identified 
in service is one in the same 
as the tinea versicolor shown 
on a VA examination in March 
1999?  Also, is it at least as 
likely as not that tinea 
versicolor is proximately due 
to or the result of or being 
aggravated by the dysthymic 
disorder which was determined 
by the VA to have had its onset 
in service.  If aggravated, the 
degree of aggravation should be 
quantified to the extent 
feasible.  In responding to 
these questions, it is asked 
that the examiner utilize the 
standard set forth in the 
italicized language.

3.  If the veteran fails to appear for 
the examination, the notice informing him 
of the date and place of the examination 
and the address to which the notice was 
sent should be included in the claims 
folder.  Consideration should then be 
given to the propriety of applying 
38 C.F.R. § 3.655 to the issue under 
consideration.  In such case, any 
supplemental statement of the case must 
contain a discussion of the applicability 
of this regulation to the veteran's 
claim.

4.  If the veteran appears for the 
examination and, in addition, full 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) has 
been achieved, the RO should thereafter 
readjudicate the veteran's claim for 
service connection for tinea versicolor on 
a direct and secondary basis.  If the 
benefit requested on appeal is not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Full compliance with all requests for development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 15 -


